OOXE, District Judge
(orally). The importation in this case consists of Calvert’s medical soap. It was classified by the collector as “toilet soap” under paragraph 79 of the tariff act of October 1, 1.890. The importers protested, insisting that it should have been classified undo the last clause of that paragraph, which provides for “all other soaps, not provided for in this act.” There was also an alternative protest, which it is unnecessary to consider. A toilet soap is used as a detergent for cleansing purposes only. That this is not such a soap is proved by an overwhelming weight of testimony. A medical soap is one used for remedial purposes. There is no doubt, I think, that this is what it purports to be — a. medical soa.p. If it be a soap, unquestionably it is more specifically provided for under the last clause of paragraph 79 than any other provision of the tariff act. The district attorney advances the proposition that, although the collector might be wrong in his classification, the decision of the hoard may be sustained for the reason that both importer and collector are wrong, and the importation should have been classified under paragraph 77 of the same act. *732What I have already said disposes of that contention. Paragraph 77 relates to “preparations used as. applications to the hair, month, teeth, or skin, such as cosmetics, dentifrices, pastes, pomades,” and so on, referring to that class of articles which properly come within the category of “toilet preparations.” This soap is what it is advertised to be, a medical soap, used for curative purposes only, and should have been classified under the last clause of paragraph 79. The decision of the board of general appraisers is reversed.